DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus (US 20120323593) in view of Yu et al. (US20130060579).
Considering claim 15, Backhaus teaches a system for providing a radiological opinion comprising: 
a processor configured to: 
(j) serve a web-based application to a user's electronic device (Fig.8, [0081], [0116]); 
(k) scan and parse a user-selected folder or drive for DICOM images and/or studies ([0203]); 
(I) upload the parsed DICOM images and/or studies ([0203]); 
(r)receive electronic payment from the user following a successful upload of the DICOM images and/or studies (Fig.8, [0049] radiologist compensation rules and medical facility billing rules…, [0090]-[0091] user may only be charged if the request for patient information is successful, [0119]).  
Backhaus do not clearly teach (m) route the DICOM images and/or studies to a picture archiving communication system; (n) generate and transmit an HL7 radiology order to a radiology 
Yu teaches (m) route the DICOM images and/or studies to a picture archiving communication system (Fig.11-24, [0023] analyzing the medical file to determine based on a criteria whether to transfer the medical file to a destination medical facility that provides at least one of outsourced radiology film interpretation, analysis, and other medical services); (n) generate and transmit an HL7 radiology order to a radiology information system (Fig.4, [0063] information and/or messages sent between and/or to hospital systems, for example, RIS, HIS, PACS, image servers, or other hospital systems, [0121], [0158]); (o)receive an HL7 message from the radiology information system including the radiological second opinion (Fig.4-5, 11-24, [0063] information and/or messages sent between and/or to hospital systems, for example, RIS, HIS, PACS, image servers, or other hospital systems, [0121], [0158]); (p) transform the HL7 message into a user-readable XML message ([0110] local hospital systems can be transmitted, communicated, and/or submitted through a messaging protocol (for example, HL7)…, [0131] transaction history information is in text, the transaction history information can be written with or without tags (for example, XML, HTML, and the like)); (q) send the user-readable XML message to the user's electronic device (Fig.4, 5, [0110] provides patient information related to the patient, [0131], [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yu to Backhaus to reduce 
Considering claim 16, Backhaus and Yu further teach wherein the processor is configured to receive confirmation from the picture archiving communication system of receipt of the DICOM images and/or studies and send the user confirmation of the transmission of the DICOM images and/or studies to the picture archiving communication system (Backhaus: [0203]).  
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus (US 20120323593), in view of Yu et al. (US20130060579), and further in view Verzun et al. (US 11277390).
Considering claim 1, Backhaus teaches a computer-implemented method for providing a radiological opinion comprising the steps of: 
uploading at least one radiological image provided by a user ([0032] review system 106… user 121 may view an image (or a series of related images), and may specify one or more image adjustments, such as zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, and the like, [0041] user sends images and orders or receives reports, [0067] updated patient information transmitted from the client device, [0116]); 
receiving a radiological opinion ([0032] review system 106… user 121 may view an image (or a series of related images), and may specify one or more image adjustments, such as zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, and the like, [0041], [0116], [0119]);
 radiologist compensation rules and medical facility billing rules…, [0090]-[0091] user may only be charged if the request for patient information is successful, [0119]).  
Backhaus do not clearly teach routing the uploaded at least one radiological image to a picture archiving communication system; routing an order message to a radiology information system; routing the radiological opinion to the user.
Yu teaches routing the uploaded at least one radiological image to a picture archiving communication system (Fig.11-24, [0023] analyzing the medical file to determine based on a criteria whether to transfer the medical file to a destination medical facility that provides at least one of outsourced radiology film interpretation, analysis, and other medical services); routing an order message to a radiology information system (Fig.4, [0063] information and/or messages sent between and/or to hospital systems, for example, RIS, HIS, PACS, image servers, or other hospital systems); routing the radiological opinion to the user (Fig.4, 11-24, [0110] provides patient information related to the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yu to Backhaus to reduce access to files stored within a computer network, such as the local area network (LAN) generally existing at each medical facility, from remotely located machines.
Backhaus and Yu do not teach electronic payment being governed by blockchain technology.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Verzun to Backhaus and Yu to secure payments, money transfers, e-commerce, and insurance.
Considering claim 2, Backhaus, Yu, and Verzun further teach wherein the at least one radiological image comprises a DICOM image and uploading the at least one radiological image provided by the user comprises uploading the DICOM image to a DICOM router (Backhaus: [0203]).  
Considering claims 3, 8, Backhaus, Yu, and Verzun further teach wherein routing an order message to a radiology information system comprises routing an HL7 order message to the radiology information system from the DICOM router (Backhaus: [0203]).   
Considering claims 4, 9, Backhaus, Yu, and Verzun further teach wherein receiving the radiological opinion comprises receiving an HL7 report message in the DICOM router (Backhaus: [0203], Yu:[0110], [0131]).   
Considering claims 5, 10, Backhaus, Yu, and Verzun further teach wherein routing the radiological opinion to the user comprises transforming the HL7 report message into an XML message viewable by the user and routing the XML message to the user (Yu: [0110] local hospital systems can be transmitted, communicated, and/or submitted through a messaging protocol (for example, HL7)…, [0131] transaction history information is in text, the transaction history information can be written with or without tags (for example, XML, HTML, and the like)).
  	Considering claim 6, Backhaus teaches a computer-implemented method for providing a radiological opinion comprising the steps of: 
 a Web browser and plug-ins for the Web browser that enable a browser to perform operations such as displaying the medical information and images, [0116], [0119]); 
 (d) parsing the DICOM images found in step (c) ([0203] DICOM images); 
(e) uploading the DICOM images parsed in step (d) ([0203] DICOM images); 
(i) receiving a radiological opinion ([0032] review system 106… user 121 may view an image (or a series of related images), and may specify one or more image adjustments, such as zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, and the like, [0041], [0116], [0119]); and 
(k) receiving electronic payment from the user following a successful upload of the radiological opinion, the electronic payment being governed by blockchain technology (Fig.8, [0049] radiologist compensation rules and medical facility billing rules…, [0090]-[0091] user may only be charged if the request for patient information is successful, [0119]).  
Backhaus do not clearly teach (b) launching an upload/scan application accessible to the user; (c) scanning a user-selected folder or drive for DICOM images; (f) routing the uploaded DICOM images to a picture archiving communication system; (g) generating a radiology order; (h) routing the radiology order to a radiology information system; (j) routing the radiological opinion to the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yu to Backhaus to reduce access to files stored within a computer network, such as the local area network (LAN) generally existing at each medical facility, from remotely located machines.
Backhaus and Yu do not teach electronic payment being governed by blockchain technology.
Verzun teaches electronic payment being governed by blockchain technology (col.2, lines 15-22). 

Considering claim 7, Backhaus, Yu, and Verzun further teach wherein uploading the DICOM images parsed in step (d) comprises uploading the DICOM images to a DICOM router (Backhaus: [0203]).  
Considering claim 11, Backhaus, Yu, and Verzun further teach wherein receiving the radiological opinion comprises receiving an HL7 report message from one of a pool or radiologists having access to the radiology information system and to the picture archiving communication system (Yu: [0110] local hospital systems can be transmitted, communicated, and/or submitted through a messaging protocol (for example, HL7)…, [0131] transaction history information is in text, the transaction history information can be written with or without tags (for example, XML, HTML, and the like), [0135])
Considering claim 12, Backhaus, Yu, and Verzun further teach electronically charging the user for the radiological opinion following step (e) (Backhaus: [0090]-[0091]).  
Considering claim 13, Backhaus, Yu, and Verzun further teach receiving confirmation from the picture archiving communication system of receipt of the uploaded DICOM images following step (f) (Backhaus: [0203], Yu: [0023]).    
Considering claim 14, Backhaus, Yu, and Verzun further teach sending confirmation of the receipt by the picture archiving communication system to the user (Backhaus: [0203], Yu: [0023]).


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641